

116 S4128 IS: Peace Corps Commemorative Work Extension Act
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4128IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Portman (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend the authority for the establishment by the Peace Corps Commemorative Foundation of a commemorative work to commemorate the mission of the Peace Corps and the ideals on which the Peace Corps was founded, and for other purposes.1.Short titleThis Act may be cited as the Peace Corps Commemorative Work Extension Act.2.Extension of authority for establishment of commemorative work to commemorate the mission of the Peace Corps and the ideals on which the Peace Corps was foundedNotwithstanding section 8903(e) of title 40, United States Code, the authority to establish the commemorative work under section 1(a) of Public Law 113–78 (40 U.S.C. 8903 note; 128 Stat. 647) shall continue to apply through January 24, 2028.